Per Curiam.
Judgment in this case was entered on a hook account. On August 10th, 1927, Jack Weehsler received a phone order to place window shades in an apartment house at Ellis and Springfield avenues, Irvington, New Jersey. He went to the office of Eichard H. Thiele, Esquire, an attorney-at-law, and was told by Mr. Thiele 'to take the measurements and deliver the shades to the apartment house and to charge them to the Ellis Eealty Company.
The court found that the defendant, Frank E. Clarke, was liable for the shades as Mr. Thiele had purchased them as agent for him.
The sole question in this case is whether there was competent legal proof that Eichard H. Thiele was agent for Frank E. Clarke when he ordered the shades for the apartment house, in which Clarke had an interest.
The only testimony touching the matter was the testimony of Thiele and his declarations. Agency may not be proved by declarations of the agent. Further, Thiele merely testified that he was Clarke’s attorney. An attorney-at-law has no implied authority to buy window shades.
The case must be reversed.